Citation Nr: 1029595	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-36 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Bay Pines, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for 
treatment received on February 21, 2008, at the Sarasota Memorial 
Hospital.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May and June 2008 administrative decisions issued 
by the VAMC in Bay Pines, Florida.  

In February 2010, the Veteran testified before the undersigned by 
videoconference hearing from the VA Regional Office (RO) in 
Boston, Massachusetts. 


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the 
time the medical treatment was provided; he had received VA 
medical services within the preceding 24 months; he is 
financially liable for such treatment; and he had no coverage 
under a health plan contract for payment or reimbursement of the 
Sarasota Memorial Hospital.

2.  The condition for which the Veteran was treated on February 
21, 2008, at the Sarasota Memorial Hospital, was not service-
connected, and he is not otherwise eligible for reimbursement 
under 38 U.S.C.A. § 1728.

3.  The claims for payment or reimbursement of medical expenses 
incurred were filed within 90 days of the date the Veteran was 
discharged from the Sarasota Memorial Hospital.

4.  All treatment received at the Sarasota Memorial Hospital was 
for a medical emergency of such nature that a prudent layperson 
would reasonably expect that a delay in seeking immediate medical 
attention would be hazardous to life or health; further, a VA or 
other Federal facility/provider was not feasibly available and an 
attempt to use a VA medical facility would not have been 
considered reasonable by a prudent layperson at the time the 
Veteran first sought treatment.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
payment or reimbursement of unauthorized medical expenses for 
treatment received on February 21, 2008, at the Sarasota Memorial 
Hospital, have been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 17.120, 
17.121, 17.1000-17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  In this case, the Board is granting the 
benefits sought on appeal.  Accordingly, the duty to notify and 
the duty to assist need not be discussed.  

Payment or Reimbursement for Private Medical Services

There are two avenues for obtaining payment or reimbursement of 
the expenses of private medical care.  See 38 U.S.C.A. §§ 1725 
and 1728.  Section 1728 provides for payment or reimbursement of 
the expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, but only under 
certain circumstances that are not met in this case, such as when 
the medical care is for a service-connected disability or when 
the Veteran is totally disabled due to service-connected 
disability.  

Under 38 U.S.C.A. § 1725, entitlement to payment or reimbursement 
for emergency care arises only where all of the following 
criteria are met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the Veteran could not have been safely transferred to a VA 
or other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met 
if the Veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the Veteran 
or provider to comply with the provisions of that health-
plan contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and 
the Veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of Veterans, 
primarily those who receive emergency treatment for a 
service-connected disability). 

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725.

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that a veteran 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As discussed below, the Board concludes that a prudent person who 
possesses average knowledge could reasonably expect: (1) that 
serious medical consequences could result from delay of treatment 
for seizures; and, (2) that an attempt to use the nearest VA 
facility, at lease an hour's drive away, would not have been 
sound, wise, or practical. 

In a May 2008 clinical review by a VA registered nurse, the VAMC 
determined: (1) that the Veteran was financially liable for his 
February 21, 2008, emergency care; (2) that the Veteran was 
enrolled in the VA health-care system and had received treatment 
within 24 months; (3) that the Veteran had no other coverage to 
pay the bills in question; and, (4) that the emergency medical 
service bills were submitted in 90 days.  The VA Medical Center 
determined that the Veteran was ineligible for reimbursement 
because the services were rendered for a non-emergent medical 
condition.  Thus, the VA Medical Center denied claims for 
reimbursement in May and June 2008 that were submitted by 
Sarasota Emergency Associates PA and by SMH Radiology Associates 
PA, respectively.  

In July 2008 VA received the Veteran's notice of disagreement 
with the VAMC denials of reimbursement.  In support of his notice 
of disagreement, he submitted two lay statements-one from the 
neighbor who had driven him to the Bay Pines VAMC emergency 
department on February 19, 2008, and the other from his 
girlfriend who had driven him to the Sarasota Memorial Hospital 
on February 21, 2008.  

The Veteran's neighbor recounted that the Veteran was suffering 
from obvious neurological impairment, as he was unable to focus 
and his head, arms and legs were oddly "jerking" and the 
episodes became more frequent and severe, during the one and one-
half hour drive to the VAMC.  By the time they arrived at the 
VAMC, the Veteran was unable to walk on his own and he was 
immediately put in a wheelchair, was taken right away and was 
seen by a nurse, who said that it appeared to her to be some kind 
of bad reaction.  The Veteran reported that the only thing he had 
taken was Mirapex, prescribed for restless leg syndrome.  His 
neighbor added that one of the two VA physicians who saw the 
Veteran gave him an IV, after which the episodes somewhat 
diminished, and that these physicians concluded that what was 
wrong was stress and/or anxiety related.  The Veteran was given 
prescription medication and released.  When she dropped the 
Veteran at his house, she had him take the drug that he had been 
given at the VAMC and stayed with him until his girlfriend 
returned from work.  His neighbor added that, on Wednesday of the 
same week, the Veteran's seizures were to the point that he had 
to be taken to the emergency department at the Sarasota Memorial 
Hospital, where the emergency department doctors said in was 
plainly clear to them that what was happening was due to the 
Mirapex and not stress related.  

The Veteran's girlfriend, K.S., RN, indicated that, when she 
arrived home from work on February 21, 2008, she found the 
Veteran on the couch having full-body type seizures every three 
to five minutes; he could not stand, speak or perform any 
purposeful body movements, and he had to be carried to the car.  
Being a registered nurse, she knew that this was not an 
anxiety/stress-related disorder but something much more serious.  
K.S. wrote that she did not know if this was life-threatening or 
not and that Bay Pines was one hour north of them, but knew that 
time was of the essence.  She asserted that upon arrival at the 
Sarasota Memorial Hospital, they informed the private physicians, 
as the Veteran had told the VA physicians, that he was taking 
Mirapex.  K.S. recounted that within ten minutes of examining the 
Veteran, the Sarasota Memorial Hospital physician made a 
diagnosis of tardive dyskinesia, a classic sign of an adverse 
reaction to the neurological drug Mirapex.  She indicated that he 
was given IV Cogentin, which within five minutes had stopped his 
symptoms.  The Veteran was sent home with a prescription for 
Cogentin and ordered to stop Mirapex immediately.  She recalled 
that a CT scan of the brain was done to make sure that no other 
damage had been done.  K.S. opined that had the Veteran been 
diagnosed correctly at the Bay Pines VAMC, he would not have had 
to go to the Sarasota Memorial Hospital and incur these medical 
expenses.  

The February 21, 2008, Sarasota Memorial Hospital emergency 
department report reflects that the Veteran was admitted for 
muscle contractions and involuntary movements.  He complained 
that for the past two days he had been moving his arms and legs 
involuntarily and contracting his abdomen and chest; that he 
could not stop and had no control over these movements; and that 
his muscles were beginning to get sore.  The Veteran reported to 
the Sarasota Memorial Hospital clinicians that he had been 
evaluated at the Bay Pines VAMC two days ago; that blood work-up 
was done and was normal; and that he was prescribed Neurontin, of 
which he had taken only one dose without relief.  He had also 
taken Mirapex, which he took for restless leg syndrome.  On 
physical examination, the Veteran exhibited involuntary muscle 
contractions in his trunk and all four extremities.  A CT scan of 
the brain was conducted and was normal.  The final assessment was 
involuntary muscle contractions, suspect extra-pyramidal side 
effects from Mirapex.  He was given a Cogentin 2mg IV, and within 
two minutes the Veteran's involuntary muscle contractions stopped 
and he was much improved.  During a recheck about 45 minutes 
later, the Veteran still had no complaints and no involuntary 
muscle contractions.  A prescription for Cogentin 2 mg was given.  
He was told to stop Mirapex, to rest, and to follow-up with the 
VA in two or three days.
 
In September 2008, a VA physician reviewed the case and agreed 
that the Veteran's condition on February 21, 2008, was non-
emergent, noting that he had been seen at the Bay Pines VAMC 
emergency department two days before and was given instructions 
to stop taking Mirapex at that time and was diagnosed with extra-
pyramidal side effects.  He concluded that the presenting 
condition on February 21, 2008 was nearly identical to that on 
February 19, 2008. 

In August 2008 or October 2008 (the dates on the documents are 
inconsistent), the VAMC reconsidered its earlier denials and then 
determined that there were two bases for denial of the claim: (1) 
that the Veteran's medical condition was non-emergent; and, (2) 
that VA facilities were reasonably available and an attempt to 
use them would not have been hazardous to life or health.

At his Board hearing the Veteran testified that he was never told 
that the seizures for which he received treatment at the VAMC two 
days prior to going to the Sarasota Memorial Hospital emergency 
department were related to Mirapex; that he was told they were a 
stress-related disorder; that the VA never told him to stop 
taking Mirapex; that he never received any written discharge 
instructions from the VAMC; that he was given Neurontin and told 
not to take both pills at the same time; and that his neighbor 
who was with him the entire time would attest to the facts that 
he was never told to stop the Mirapex or that his seizures were a 
reaction to Mirapex.  

The Sarasota Memorial Hospital, where the emergency care was 
provided, was located just minutes away from the Veteran's 
residence.  The nearest VA medical facility is the Bay Pines 
VAMC, which an Internet map service indicates is over 50 miles 
and more than one hour away from the Veteran's residence.  

In consideration of this case by the VAMC, neither the VA 
registered nurse nor the VA physicians addressed whether a 
prudent person possessing average knowledge could reasonably have 
expected that serious medical consequences could result from 
delay of treatment at the time that the Veteran made the decision 
to seek emergency health care on February 21, 2008; nor did they 
address whether an attempt to use the nearest VA facility would 
have been sound, wise, or practical.  Thus, the Board finds the 
May and September 2008 VA medical opinions to have only limited 
and indirect probative value for purposes of adjudication of this 
claim, as they did not directly address the determinative 
regulatory and statutory factual matters required for resolution 
of the Veteran's claim for payment or reimbursement. 

The Veteran's credible testimony and the corroborating statements 
from his neighbor and his girlfriend, the latter a registered 
nurse, are substantial evidence demonstrate that, on February 21, 
2008, the Veteran needed immediate medical treatment for 
involuntary muscle movements that were becoming more frequent and 
severe.  The emergency department report from the Sarasota 
Memorial Hospital corroborates this account of events.  Under 
these circumstances, a prudent person who possesses average 
knowledge would likely reasonably expect that serious medical 
consequences could result from delay of treatment.  

The fact that the Sarasota Memorial Hospital emergency department 
physician found it necessary to administer medication to stop the 
involuntary muscle movements  and to obtain a CT scan of the 
Veteran's brain is further evidence that the condition was of 
such severity as to warrant emergency treatment in the eyes of a 
prudent lay person--as well as in the eyes of a medical 
professional.

The final issue for resolution is whether a prudent layperson 
would have found it sound, wise, or practical to proceed to the 
nearest VA facility for emergency treatment.  Under the 
circumstances described above, the Board finds that a prudent 
layperson would have concluded that an attempt to use the Bay 
Pines VAMC, over 50 miles and over one hour away, would not have 
been sound, wise, or practical.  In this regard, the Board finds 
K.S.'s statement, that she found the Veteran on the couch having 
full-body type seizures every three to five minutes, that the 
Veteran could not stand, speak or perform any purposeful body 
movements, and that the Veteran had to be carried to the car--and 
her assessment as a registered nurse, that she knew that his 
condition was not an anxiety/stress-related disorder but 
something much more serious and that time was of the essence-
competent and credible evidence of significant probative weight 
in support of the Veteran's claim.  Resolving any remaining doubt 
in favor of the Veteran, the Board finds that a prudent layperson 
would have found it unsound, unwise, or impractical to proceed to 
the nearest VA facility, which was over 50 miles away, for 
increasingly severe involuntary muscle movements, when a private 
emergency room was minutes away.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

Accordingly, the Board finds that entitlement to reimbursement of 
unauthorized medical expenses for treatment received on February 
21, 2008, at the Sarasota Memorial Hospital, is warranted.





ORDER

Payment or reimbursement of unauthorized medical expenses for 
treatment received on February 21, 2008, at the Sarasota Memorial 
Hospital, is granted.




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


